                 Case 19-51006-BLS              Doc 38          Filed 03/12/21     Page 1 of 17




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                   Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (BLS)
al.,1                                                                    (Jointly Administered)



                            Remaining Debtors.
MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                    Adversary Proceeding
the estate of Woodbridge Group of Companies, LLC, et                      Case Nos. (See attached Exhibit A)
al.,
                                  Plaintiff,                             Ref. Docket No. 4598
v.
[SEE ATTACHED EXHIBIT A],


                                  Defendants.

                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action & Claims Solutions, Inc., located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On March 1, 2021, I caused to be served the “Notice of Agenda of Matters Scheduled for
   Hearing on March 3, 2021 At 10:30 A.M. (Prevailing Eastern Time) before the Honorable
   Brendan L. Shannon” dated March 1, 2021, [Docket No. 4598],


1        The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.




                                                          -1-
              Case 19-51006-BLS         Doc 38     Filed 03/12/21     Page 2 of 17




by causing true and correct copies:

      I.   enclosed securely in separate postage pre-paid envelopes and delivered via first class
           mail to those parties listed on the annexed Exhibit B,

     II.   delivered via electronic mail to those parties listed on the annexed Exhibit C, and

    III.   delivered via facsimile to those parties listed on the annexed Exhibit D.

3. The envelope utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                    /s/ Sharna Wilson
                                                                    Sharna Wilson
 Sworn to before me this
 3rd day of March, 2021
 /s/ Cassandra Murray
 Notary Public, State of New York
 No. 01MU6220179
 Qualified in Queens County
 Commission Expires April 12, 2022
Case 19-51006-BLS   Doc 38   Filed 03/12/21   Page 3 of 17




                    EXHIBIT A
        Case 19-51006-BLS          Doc 38     Filed 03/12/21     Page 4 of 17




                                    EXHIBIT A

                            Defendant(s)                            Case No.
1.    Thomas Furman                                           19-50299
2.    Stefan Kolosenko                                        19-50301
3.    Alexander S. Aduna, Emma R. Aduna.                      19-50307
4.    Sylvan R. Jutte, Jeannette E. Jutte                     19-50308
5.    Brian D. Korkus, Robin L. Korkus                        19-50309
6.    Russell Bullis, Betsy Bullis                            19-50310
7.    Mary M. Noyes, Gale E. Noyes                            19-50312
8.    Darrell Sandison, Mattie Sandison                       19-50313
9.    Delton Christman, Jean Christman                        19-50314
10.   Floyd G Davis, Lavonne J. Davis                         19-50317
11.   George T. Iwahiro, Charlene M. Iwahiro                  19-50319
12.   Toomas Heinmets, Pamela Heinmets                        19-50322
13.    Richard E. Attig, Stephanie L. Attig                   19-50325
14.   Jason Curtis                                            19-50327
15.   Janet V. Dues                                           19-50328
16.   Dena Falkenstein                                        19-50329
17.   Judy Karen Goodin                                       19-50330
18.   Dennis W. Hueth                                         19-50331
19.   Christian Lester                                        19-50332
20.   Joseph Lin                                              19-50334
21.   Jane Marshall                                           19-50335
22.   Laurence J. Nakasone                                    19-50337
23.   Blaine Phillips                                         19-50338
24.   George Edward Sargent                                   19-50340
25.   Jeff Schuster                                           19-50341
26.   Jennifer Tom                                            19-50342
27.   Anita Bedoya, Mark Bedoya                               19-50343
28.   Anita Bedoya, Julian Duran                              19-50344
29.   Ronald Cole                                             19-50346
30.   Ronald Draper                                           19-50347
31.   Stephen B. Moore                                        19-50350
32.   Lawrence J. Paynter                                     19-50351
33.   Nannette Tibbitts                                       19-50353
      Ascensus, LLC, Custodian for the Benefit of Donald L.   19-50566
34.
      Engle Jr. IRA, Donald L. Engle Jr.
      Mainstar Trust, Custodian for the Benefit of Lorie      19-50567
35.
      Gorman, Lorie Gorman
      IRA Services Trust Company, Custodian for the Benefit   19-50576
36.
      of James C. Chang IRA, James C Chang
      Mainstar Trust, Custodian for the Benefit of John       19-50578
37.
      Korbierecki, John Korbierecki
      IRA Services Trust Company, Custodian for the Benefit   19-50581
38.
      of Dwight L. Atherton IRA, Dwight L Atherton
         Case 19-51006-BLS         Doc 38      Filed 03/12/21      Page 5 of 17




                            Defendant(s)                              Case No.
      Ascensus, LLC, Custodian for the Benefit of Deborah J.    19-50583
39.
      Murphy IRA, Deborah J. Murphy
      Ascensus, LLC, Custodian for the Benefit of Larry A.      19-50586
40.
      Norton IRA, Larry A. Norton
      Anthony Arthur Meola Jr., in his capacity as Trustee of   19-50741
41.   the Anthony Arthur Meola Jr. 2008 Trust, Anthony
      Arthur Meola Jr.
      Mainstar Trust, Custodian for the Benefit of Timothy      19-50750
42.
      Hawley, Timothy Hawley
43.   Irmgard Herrmann                                          19-50752
44.   Christ Temple Baptist Church                              19-50756
      Ascensus, LLC, Custodian for the Benefit of John B.       19-50760
45.   Smith IRA, John B Smith
      Mainstar Trust, Custodian for the Benefit of Sherry L.    19-50794
46.   Collver, Sherry L. Collver
      Mainstar Trust, Custodian for the Benefit of Jeanne       19-50806
47.
      Marie Spezia; Jeanne Marie Spezia
      IRA Services Trust Company, Custodian for the Benefit     19-50808
48.
      of Lynette Eddy IRA, Lynette Eddy
      IRA Services Trust Company, Custodian For The             19-50814
49.
      Benefit of Earl Eddy IRA, Earl Eddy
50.   Marcella P. Best                                          19-50819
51.   Althea McCormick                                          19-50823
52.   Kirk W Chubka                                             19-50826
53.   Mary Ellen Nuhn                                           19-50829
      Ascensus, LLC d/b/a Provident Trust Group, Custodian      19-50831
54.
      for the Benefit of Sharon R. Ferry IRA, Sharon R. Ferry
55.   Clayton Nakasone                                          19-50832
56.   Hart Placement Agency, Inc.                               19-50847
57.   Robert Elmer                                              19-50850
58.   Peter Greenberg                                           19-50855
      Kathy Hagen, in her Capacity as Trustee to the Kathy A.   19-50869
59.   Hagen Declaration of Trust Dated March 2, 1998, Kathy
      Hagen
      Fred Randhahn; Karen Randhahn; Ascensus, LLC d/b/a        19-50908
      Provident Trust Group, Custodian for the Benefit of
60.
      Antelope Women's Center 401K PSP for the Benefit of
      Karen Randhahn; Kronos Global Advisors, Inc.
61.   Phillip Ball (aka Larry Ball)                             19-50913
62.   Michael Kandravi                                          19-50914
63.   Maxwell Financial Group, Inc.                             19-50915
64.   Kim Butler                                                19-50917
      Joseph Rubin Inc., a New York corporation, Joseph         19-50918
65.
      Rubin
66.   Mark Goldfinger                                           19-50920
67.   All Mark Insurance Services, Inc., Cameron Johnson        19-50921
         Case 19-51006-BLS          Doc 38     Filed 03/12/21      Page 6 of 17




                             Defendant(s)                             Case No.
       Chris Dantin Financial Services, LLC, Chris A. Dantin,   19-50922
68.
       Sr.
69.    Danny Van Houten                                         19-50927
70.    Retirement Services LLC                                  19-50931
       Jerome Schwartz, Associated Insurance Group,             19-50938
71.
       Incorporated
72.    Eric Little                                              19-50944
73.    Frontier Advisors Group LLC, David Nichols               19-50945
74.    John Fagan                                               19-50947
       Ivy League College Planning Strategies, Inc., Michael    19-50951
75.
       Rappa
76.    James Lamont                                             19-50952
77.    Gregg W. Butler                                          19-50958
78.    Gerard J. O'Neill                                        19-50964
       James E. Campbell Jr. Inc. (d/b/a Campbell Financial     19-50965
79.
       Corp.), and James E. Campbell, Jr.
80.    David Keledjian                                          19-50973
81.    Harold Plain                                             19-50974
82.    Joseph W. Isaac                                          19-50976
83.    Randy Robertson                                          19-50977
84.    Joseph A. Loox                                           19-50978
85.    Donovan Knowles                                          19-50980
86.    Gregory Jandt                                            19-50981
87.    James A. Klohn & Assoc., P.A.                            19-50989
88.    John J. McNamara                                         19-50998
89.    David Valencia, Valencia Financial Services, LLC         19-51000
90.    Bette Tydings                                            19-51002
91.    Ricki Dean Wiggs a/k/a Ricki Wiggs                       19-51003
92.    Retirement Planning Solutions, LLC, Gordon Hannah        19-51004
93.    Daniel P. Orfin                                          19-51005
94.    Dennis Drake, Mid-Atlantic Brokers, Inc.                 19-51006
95.    Dan Reisinger                                            19-51007
96.    Richard Anthony Miller                                   19-51008
97.    Harris Financial Management and John G. Harris           19-51011
98.    Gaulan Financial LLC                                     19-51012
       Legacy Financial Network and Retirement Services, Inc.   19-51016
99.
       and Jeffrey Nimmow
100.   Searchlight Financial Advisors, LLC, Caroline Rakness    19-51022
101.   Safe Money Broadcasting, LLC, Michael P. Litwin          19-51023
102.   Kenneth Halbert                                          19-51027
       Alfred S. Malianni, In His Capacity As Co-Trustee Of     19-51034
       The Alfred S. And Gail E. Malianni Revocable Living
       Trust January 15, 2011; Gail E. Malianni, in her
103.
       capacity as co-trustee of the Alfred S. and Gail E.
       Malianni Revocable Living Trust January 15, 2011;
       Alfred S. Malianni; Gail E. Maliani
          Case 19-51006-BLS           Doc 38     Filed 03/12/21       Page 7 of 17




                             Defendant(s)                                Case No.
       Basic Financial Services Inc., Basic Wealth Advisors,       19-51039
104.
       Inc., Fred C. Johnson
       TWH Annuities & Insurance Agency, Inc., Gryphon             19-51042
105.
       Financial Services
106.   Sycamore Group, Inc., Bender W. Mackey                      19-51043
107.   Uma Gajavada                                                19-51046
108.   Jay N. Brown                                                19-51047
109.   Robert Biscardi Jr.                                         19-51048
110.   Arash Tashvighi                                             19-51049
       Ascensus, LLC, Administrator and Custodian for the          19-51050
111.   Benefit of Christopher M. Soulier Roth IRA,
       Christopher M. Soulier
112.   To The Max Marketing, Inc.                                  19-51066
113.   Structured Strategies, LLC, Alan K. Hoffman                 19-51067
114.   Deb Brundage                                                19-51069
115.   Matthew Schwartz, Matte Black Inc.                          19-51077
       Ascensus, LLC, Custodian for the Benefit of Gail Marie      19-51133
116.   Bush IRA, Gail Marie Bush, Gail Marie Bush as Trustee
       of the Gail Marie Bush Trust Dated 12/21/2001
       IRA Services Trust Company, Custodian for the Benefit       19-51136
117.
       of Richard Derf Sep IRA, Richard Derf
       Harry R. Culotta, in his Capacity as Trustee of the Harry   19-51138
118.
       R. Culotta Trust Dated 11/16/16, Harry R. Culotta
       Ascensus, LLC d/b/a Provident Trust Group, Custodian        19-50837
119.   for the Benefit of Kerstin Rodriguez IRA, Kerstin
       Rodriguez
120.   Bank of America Corporation                                 19-51031
       Asset Management Consultants of NC, Inc., Carlton           19-50929
121.
       Scott Phillips
Case 19-51006-BLS   Doc 38   Filed 03/12/21   Page 8 of 17




                    EXHIBIT B
Case 19-51006-BLS   Doc 38   Filed 03/12/21   Page 9 of 17
Case 19-51006-BLS   Doc 38   Filed 03/12/21   Page 10 of 17
Case 19-51006-BLS   Doc 38   Filed 03/12/21   Page 11 of 17
Case 19-51006-BLS   Doc 38   Filed 03/12/21   Page 12 of 17




                    EXHIBIT C
                                                                                           Case 19-51006-BLS                   Doc 38   Filed 03/12/21   Page 13 of 17

Name                               Address1                           Address2                            Address3                      Address4              City               State   Zip          Email

AKERMAN LLP                        ATTN: MICHAEL I GOLDBERG, ESQ      201 E LAS OLAS BLVD STE 1800                                                            FORT LAUDERDALE    FL      33301-4442   Michael.goldberg@akerman.com
BILLION LAW                        ATTN: MARK M. BILLION & PETER K.   1073 S. GOVERNORS AVE.                                                                  DOVER              DE      19904        markbillion@billionlaw.com
                                   SCHAEFFER
KTBS LAW LLP                       ATTN JONATHAN M. WEISS             1801 CENTURY PARK EAST, 26TH FLR                                                        LOS ANGELES        CA      90067        jweiss@ktbslaw.com
KTBS LAW LLP                       ATTN DAVID A. FIDLER               1801 CENTURY PARK EAST, 26TH FLR                                                        LOS ANGELES        CA      90067        dfidler@ktbslaw.com
KTBS LAW LLP                       ATTN MICHAEL L. TUCHIN             1801 CENTURY PARK E STE 2600                                                            LOS ANGELES        CA      90067-2328   mtuchin@ktbslaw.com
MCCABE, WEISBERG & CONWAY,         ATTN JANET Z. CHARLTON             1407 FOULK ROAD, SUITE 204                                                              WILMINGTON         DE      19803        jcharlton@mwc-law.com
LLC
OFFICE OF THE UNITED STATES        REGION 3                           ATTN TIMOTHY J. FOX, JR             844 KING STREET, SUITE 2207   LOCKBOX 35            WILMINGTON         DE      19801        Timothy.Fox@usdoj.gov
TRUSTEE
PACHULSKI STANG ZIEHL & JONES      ATTN RICHARD M. PACHULSKI          10100 SANTA MONICA                                                                      LOS ANGELES        CA      90067-4100   rpachulski@pszjlaw.com
LLP                                                                   BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES      ATTN BRADFORD J SANDLER            919 N. MARKET STREET, 17TH FLOOR                                                        WILMINGTON         DE      19801        bsandler@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES      ATTN COLIN R. ROBINSON             919 N. MARKET STREET, 17TH FLOOR                                                        WILMINGTON         DE      19801        crobinson@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES      ATTN ANDREW W CAINE                919 N. MARKET STREET, 17TH FLOOR                                                        WILMINGTON         DE      19899        acaine@pszjlaw.com
LLP
RYAN LAW GROUP PLLC                ATTN MICHAEL J RYAN, ESQ           636 US HIGHWAY 1 STE 110                                                                NORTH PALM BEACH   FL      33408        mikeryan32645@yahoo.com
SULLIVAN HAZELTINE ALLINSON LLC ATTN WILLIAM D SULLIVAN               919 N MARKET ST STE 420                                                                 WILMINGTON         DE      19801        bsullivan@sha-llc.com
SULLIVAN HAZELTINE ALLINSON LLC ATTN WILLIAM A HAZELTINE              919 N MARKET ST STE 420                                                                 WILMINGTON         DE      19801        whazeltine@sha-llc.com
U.S. DEPARTMENT OF JUSTICE CIVIL   P.O. BOX 875                       ATTN: J. ZACHARY BALASKO            BEN FRANKLIN STATION                                WASHINGTON         DC      20044-0875   john.z.balasko@usdoj.gov
DIVISION
YOUNG & BROOKS, P.A.               ATTN STUART A. YOUNG, ESQ.         1860 FOREST HILL BLVD., SUITE 201                                                       WEST PALM BEACH    FL      33406        syoung@ybplaw.com




Page 1 of 1
Case 19-51006-BLS   Doc 38   Filed 03/12/21   Page 14 of 17
Case 19-51006-BLS   Doc 38   Filed 03/12/21   Page 15 of 17
Case 19-51006-BLS   Doc 38   Filed 03/12/21   Page 16 of 17




                    EXHIBIT D
Case 19-51006-BLS   Doc 38   Filed 03/12/21   Page 17 of 17
